DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 5 remain pending in the application and have been fully considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 – 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 2011/0061405) and in view of Asami et al. (US 2014/0297081).
Regarding Claims 1 and 4:
Watanabe et al. teaches a cooling system configured to cool an engine of a vehicle, the cooling system comprising: a cooling water passage (Fig 1, and see paragraph 0040) through which cooling water is supplied to a water jacket (52) formed in the engine, and having an undercover cooling water passage (Fig 1, under hood 10) provided in an undercover forming a bottom surface (Fig 1 where grill is) of the vehicle and where the cooling water is cooled by exchanging heat with air below the undercover; a radiator (24) provided in the cooling water passage and configured to cool the cooling water by exchanging heat with air flowing into an engine bay from a grille (82) that is an opening portion formed at a front end of the vehicle; a flow rate adjuster (56) including a pump (50) or valve, 
Watanabe et al. is silent to the controller controlling, upon determining that the grille shutter has the abnormality, the flow rate adjuster to increase the flow rate of the cooling water supplied to the undercover cooling water passage compared to when determined that the grille shutter has no abnormality.
However, Asami et al. teaches a similar cooling system in which the controller controlling, upon determining that the grille shutter has the abnormality, the flow rate adjuster to increase the flow rate of the cooling water supplied to the undercover cooling water passage compared to when determined that the grille shutter has no abnormality (paragraph 0019).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the increase in flow rate taught by Asami et al. in the engine of Watanabe et al. in order to efficiently cool the engine.
	Regarding Claim 2:
Watanabe et al. teaches the cooling water passage has a bypass passage (58) connecting a branching portion disposed at a position upstream of the radiator and downstream of the undercover cooling water passage (Fig 1), to a merging portion disposed at a position downstream of the radiator and upstream of the engine (Fig 1), wherein the flow rate adjuster includes the valve (via 56) 
Watanabe et al. is silent to wherein the controller controls, upon determining that the grille shutter has the abnormality, the valve to increase the flow rate of the cooling water supplied to the bypass passage from the branching portion compared to when determined that the grille shutter has no abnormality.
However, Asami et al. teaches a similar cooling system in which the controller controlling, upon determining that the grille shutter has the abnormality, the flow rate adjuster to increase the flow rate of the cooling water supplied to the undercover cooling water passage compared to when determined that the grille shutter has no abnormality (paragraph 0019), and one of ordinary skill in the art would apply this to the branching portion as well.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the increase in flow rate taught by Asami et al. in the engine of Watanabe et al. in order to efficiently cool the engine.
	Regarding Claims 3 and 5:
Watanabe et al. teaches the controller acquires a traveling speed of the vehicle (paragraph 0095) and, as the acquired traveling speed increases, controls the flow rate adjuster to increase the flow rate of the cooling water supplied to the undercover cooling water passage (paragraph 0095, and via 28).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG T TRAN whose telephone number is (571)270-1899. The examiner can normally be reached Mon - Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LONG T TRAN/Primary Examiner, Art Unit 3747